 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY DEWAYNE LEE TURNER,                       No. 2:19-cv-1059 KJM DB P
12                       Petitioner,
13           v.                                         ORDER
14    ANNE MARIE SCHUBERT,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 23, 2019, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Petitioner has

23   filed objections to the findings and recommendations. (ECF No. 8.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by proper analysis. The issues

27   petitioner raises in his objections may be raised with the state courts, if petitioner moves forward

28   to exhaust his claims there.
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed August 23, 2019, are adopted in full;
 3         2. This action is dismissed without prejudice for failure to exhaust state remedies;
 4         3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 5   2253; and
 6         4. The Clerk of Court close this case.
 7   DATED: November 5, 2019
 8
                                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
